DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
 
Status of Application
The amendments to the claims and response filed 22 December 2020 are acknowledged and have been considered in their entirety.  Claim 137 is cancelled and claims 155-156 are new thus, claims 132-136 and 138-156 are pending; Claims 141-143 and 150 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 132-136, 138-140, 144-149 and 151-156 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 December 2020 has been considered by the examiner.  See initialed and signed PTO/SB08.  It is noted the reference Yusa et al. has not been considered as it has not been provided.  

Withdrawn Rejections/Objections
The objection to the specification and claims for recitation of mutations at K469K and E5275 is withdrawn in view of the amendments to the specification to rectify these typographical errors.
The rejection of claims 132-140 and 144-149 under 35 U.S.C. 112(b) for reference to Figures/Tables in the claims is withdrawn in view of the amendments to the claims to remove said reference(s).
The rejection of claims 132, 133, 135-139, 144-146 and 150 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited previously) in view of Hickman et al. (Cell, 2014 – cited on IDS of 03/19/2018), Li et al. (PNAS, 2012 – cited on IDS 03/19/18) and T. castaneum transposase sequence ABF20545.4 (cited on IDS) is withdrawn as none of the references alone or combined teach any of the substitutions recited in claim 132.
The rejection of claim 140 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited herein) in view of Hickman et al. (Cell, 2014 – cited on IDS of 03/19/2018), Li et al. (PNAS, 2012 – cited on IDS 03/19/18) and T. castaneum transposase sequence ABF20545.4 (cited on IDS) as applied to claims 132, 133, 135-139 and 144-146 above, and further in view of Woodward et al. (Nec. Acids Res., published Nov. 2016 - cited on IDS 03/19/2018) is withdrawn for the same reasons as noted above in Section 5.
The rejection of claims 132, 133, 135-140, 144-146, 148-149 under 35 U.S.C. 103 as being unpatentable over Wu (WO 2017/101749 – cited herein) in view of Kettlun et al. (Mol. Therapy, 2011 – cited herein), Woodward et al. (PLOS one – cited on IDS of T. castaneum transposase sequence ABF20545.4 (cited on IDS) is withdrawn as none of the references alone or combined teach any of the substitutions recited in claim 132.
The rejection of claim 147 under 35 U.S.C. 103 as being unpatentable over Wu (WO 2017/101749 – cited herein) in view of Kettlun et al. (Mol. Therapy, 2011 – cited herein), Woodward et al. (PLOS one – cited on IDS of 03/19/2018), Li et al. (PNAS, 2012  - cited on IDS 03/19/18) and T. castaneum transposase sequence ABF20545.4 (cited on IDS)as applied to claims 132, 133, 135-140, 144-146, 148-149 above, and further in view of DQ481197 – deposited 2007, Tribolium castaneum transposon TcBuster transposase gene 5’ inverted repeat; is withdrawn as none of the references alone or combined teach the substitutions recited in claim 132.
The rejection of claims 132, 133, 135-139, 144-146 and 150 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited previously) in view of Hickman et al. (Cell, 2014 – cited on IDS of 03/19/2018), Li et al. (PNAS, 2012 – cited on IDS 03/19/18), T. castaneum transposase sequence ABF20545.4 (cited on IDS) and and Zayed et al. (Mol. Therapy, 2004 – cited IDS 06/13/18) is withdrawn as none of the references alone or combined teach the substitutions recited in claim 132.
The rejection of claim 140 under 35 U.S.C. 103 as being unpatentable over Yant & Kay (US 2006/0252140 – cited previously) in view of Hickman et al. (Cell, 2014 – cited on IDS of 03/19/2018), Li et al. (PNAS, 2012 – cited on IDS), T. castaneum transposase sequence ABF20545.4 (cited on IDS) and Zayed et al. as applied to claims 132, 133, 135-139 and 144-146 above, and further in view of Woodward et al. (Nec. 

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 132-136, 138-140, 144-149 and 151-156 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,227,574 in view of Yant & Kay (US 2006/0252140 – cited previously). 
The instant claims in their broadest are drawn to a fusion transposase comprising a mutant TcBuster transpoase having at least 70% sequence identity to SEQ ID NO: 1 and a substitution selected from at D189A, V377T, E469K, K573E, E578L, or any combination thereof (claim 132) and a system of genome editing comprising the same (claim 144).  Additional claims recite that the substitutions to SEQ ID NO: 1 are V377T, E469K and D189A and further comprise K573E and/or E578L (claims 151-154).  
	The claims to the ‘574 patent are drawn to a mutant TcBuster transpoase having at least 70% sequence identity to SEQ ID NO: 1 and substitutions of V377T, E469K, 
	Thus, the difference between the claims of the ‘574 patent and the instant claims is the ‘574 claims are not a fusion protein and thus lack a DNA sequence specific binding domain.
Yant & Kay teach methods and compositions for site-specific integration of exogenous nucleic acids into a genome by utilizing a transposase-DNA binding protein fusion proteins, such as a zinc-finger DNA binding protein (See paragraphs 0014-0015, 004-0048) and a transposon system comprising said fusion protein and transposon (See claims and Examples).   It is stipulated that any transposase can be utilized in the fusion protein and other DNA-binding proteins can be utilized as well (See paragraph 0052).  A linker is located between the two fusion components, specifically a Gly-Gly-Ser linker (See paragraphs 0046, 0052, 0112).  Transposases with hyperactive mutations can also be used in the fusion protein, thus they have greater activity than the wild-type transposase (See paragraph 0070).  Gene editing system has inverted repeats flanking the transposase (See paragraph 0059, 0061).  Said transposon is placed between inverted repeats (See paragraph 0059) and located on circular plasmids (See paragraphs 0030-0040).  Said system is used to edit genomes in mammalian cells (See claims).  The fusion transposases system provided for enhanced integration efficiency compared to the non-fusion (See paragraph 0069; 0091-0095).  
	Therefore it would have been obvious prior to the effective filing date of the claimed invention to further add a DNA specific binding sequence to the mutant TcBuster transpoase having at least 70% sequence identity to SEQ ID NO: 1 and 

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s state that the instant rejection is overcome because they have filed a terminal disclaimer which would overcome the rejection (See Remarks, p. 13, last paragraph).
	It is noted, however, that no such terminal disclaimer has been filed or is of record.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 January 2021